DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.  This office action is in response to an amendment filed 12/3/2020.  
Claims 1-12, 14-17, 19-22 and 24-31 are pending. 
Claims 24-27, drawn to a method of treating a subject with the tissue scaffolds are withdrawn as directed to non-elected subject matter. Applicants have not indicated that claims 24-27 are withdrawn but have listed them as under examination. This is not proper. In lieu of a non-responsive action, the claims are herein examined but it is noted that claims 24-27 have not been examined as they are withdrawn. 
Claims 5 and 28-31 have been rejoined as osteogenic cells are free of the art. 
The instant application is a divisional of U.S. Patent Application No. 12/614,901, filed November 9, 2009, now abandoned, which claims priority as a continuation-in-part from PCT/US2008/006438, filed May 20, 2008 which claims the benefit of 60/939,247, filed May 21,2007, 60/939,247, filed May 21,2007, and 60/943,215, filed June 11, 2007 and claims benefit to 61/120,224 filed December 5, 2008 and 61/172,444 filed April 24, 2009.

Priority
Claims directed to osteogenic formation are not supported by all of the prior art documents. Neither of U.S provisional 60/939,247, filed May 21,2007, U.S provisional 60/939,247, filed May 21,2007, and 60/943,215, filed June 11, 2007 teach differentiating to the generic set of myogenic cells that express actin desmin, calponin, and/or myosin. Therefore, the instant claims are afforded as their earliest filing date the filing of U.S provisional 61/120,224 filed 12/5/2008 (see page 1) except claim 12 as teachings of telomerase were not presented until 
As well, rejoined claim 30 is first introduced in 61/172,444 and hence has the filing date of 4/24/2009 and claim 31 directed to testing contraction of the smooth muscle tissue after four weeks of in vivo implantation is found in non-provisional application 12/614,901nad has the filing date of 11/9/2009. 

Response to Amendment
Applicants’ amendments are sufficient to overcome the claim objections and the rejections under 35 USC 112, second paragraph.
The Declaration under 37 CFR 1.132 filed 12/3/2020 is sufficient to overcome the rejection of claims based upon Zhang et al, 2008.

Claim Objections
Claim 31 is objected to because of the following informalities: grammatically there appears to be an error in reciting “after of in vivo implantation”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 5, 8, 9 and 10 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Zhang et al (2007, abstract 710). This is a new rejection necessitated by amendment. 
Zhang et al teach methods of producing a culture of differentiated cells from a human urine sample. The urine sample meets the criteria of the claims that identify it as a urine stem 
    PNG
    media_image1.png
    143
    911
    media_image1.png
    Greyscale

Zhang teaches that these cells can be used to generate myogenic cells (smooth muscle tissue) that express desmin and endothelium cells. The cells are used for urinary tract tissue reconstruction. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 5, 8-12, 14-17, 19-22 and 28-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhang et al (J of Urology, 2007, abstract 710; see entire document) in view of Di Donna (Molecular Cancer Research, 2003, pages 643-653; see entire document) and Levenberg et al, (PNAS, 2003, pages 12741-12746; see entire document) and Zhang et al (J. Cell. Mol. Med. Vol 11, No 5, 2007 pp. 945-957; see entire document) and Peeters et al (Am J This is a new rejection necessitated by amendment. 
The instant pending claims are afforded as their earliest filing date the filing of U.S provisional 61/120,224 filed 12/5/2008 except claim 12 as teachings of telomerase were not presented until the U.S. provisional application 61/172,444 filed 4/24/2009.  As well, rejoined claim 30 is first introduced in 61/172,444 and hence has the filing date of 4/24/2009 and claim 31 directed to testing contraction of the smooth muscle tissue after four weeks of in vivo implantation is found in non-provisional application 12/614,901 and has the filing date of 11/9/2009. 
Regarding claim 12, Di Donna teach improvement of myogenic capacity of stem cells comprising telomerase (see e.g. abstract).  
Regarding claims drawn to scaffolds, Levenberg et al teach methods of seeding cells on PLGA scaffolds wherein smooth muscle cells were detected (see e.g. figure 4). Zhang et al teach seeding of SMC onto scaffolds that include collagen matrices (page 946, col 2 and 949, col 2).  
Regarding characterization of differentiated cells, Peeters et al teach use of ionophores to calibrate myocytes in vitro (see figure 8). 
Regarding desired properties such as those recited in claim 30, these appear to be inherent properties of the created cells of Zhang et al. Zhang et al produce a smooth muscle cell for tissue engineering. This would be a suturable tissue that has contraction properties inherently.

    PNG
    media_image2.png
    313
    742
    media_image2.png
    Greyscale

	For example Hoening et al teach that created tissues demonstrate these properties (see e.g. page 1129).  	
Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Zhang et al wherein expression of telomerase to improve the myogenic state to be used on scaffold such as those of Zhang et al and Levenburg with properties such as those taught by Hoening et al. Such a modification would have resulted in a method encompassed by the claimed invention. As noted above: 1) Zhang et al teach urine stem cells can form smooth muscle cells 2) Di Donna et al teach the impact of telomerase 3) Levenburg and Zhang et al teaches use of myocytes for scaffolds made of collagen and PLGA were well known in the art and 4) Hoening et al teach properties to be assayed for an used in myocytes for tissue engineering. Thus, a person of ordinary skill in the art, absent evidence to the contrary, would have reasonably expected that the expanded method of differentiation from urine cells would have been predictable.



	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 6 am- 3 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIA MARVICH/Primary Examiner, Art Unit 1633